DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chopade et al. (US 2016/0319186 A1).
As related to independent claim 1, Chopade et al. teaches a processing fluid [i.e. treatment fluid] (Chopade et al. – Page 2, Paragraph 13) comprising: a metal ion (Chopade – Page 13, Paragraph 105 – Page 14, Paragraph 106); and; an organopolysiloxane (Chopade – Page 12, Paragraphs 84-87), wherein a content of the metal ion in the processing fluid is from 0.5 to 50 g/L [i.e. 0.05% - 5% by weight] (Chopade – Page 13, Paragraph 105 – Page 14, Paragraph 106), wherein the organopolysiloxane has a weight average molecular of from 5,000 to 500,000 (Chopade – Page 11, Paragraph 77 & Page 12, Paragraphs 84-87).
As related to dependent claim 2, Chopade et al. teaches the organopolysiloxane comprises at least one of dimethyl polysiloxane and amino-modified organopolysiloxane (Chopade – Page 12, Paragraphs 84-87).
As related to dependent claim 3, Chopade et al. teaches the organopolysiloxane comprises particles (Chopade et al. – Page 2, Paragraph 13 & Page 12, Paragraphs 84-87).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chopade et al. (US 2016/0319186 A1) in view of OKAMOTO et al. (US 2019/0016911 A1).
As related to dependent claim 5, Chopade et al. does not teach the surface tension of the processing fluid, however, OKAMOTO et al. teaches a processing fluid [i.e. pretreatment solution] comprising a metal ion and a polysiloxane (OKAMOTO et al. – Page 3, Paragraphs 31, 35, & 42; Page 6, Paragraph 90; and Page 9, Paragraphs 141-146) and specifically teaches the processing fluid has a dynamic surface tension of from 20 to 50 mN/m at a life time of 150ms at 25 degrees C (OKAMOTO et al. – Page 3, Paragraph 42).  It would have been obvious to one of ordinary skill in the art at the time of filing to ensure the surface tension of the processing fluid of Chopade et al. was appropriate for the environment to be used by specifically listing the desired surface tension of the processing fluid as done by OKAMOTO et al. in an effort to provide the preferable characteristics of the processing fluid with excellent drying properties and excellent storage stability while suppressing adhesion to the inside of the coating apparatus (OKAMOTO et al. – Page 3, Paragraph 61).
As related to dependent claim 7, the combination of Chopade et al. and OKAMOTO et al. remains for the reasons indicated above and continues to teach an ink set comprising the processing fluid and an ink (OKAMOTO et al. – Page 3, Paragraph 31).
As related to further dependent claim 8, the combination of Chopade et al. and OKAMOTO et al. remains as applied above and continues to teach the ink comprises a polyester-based urethane resin (OKAMOTO et al. – Page 20, Paragraph 308).
As related to dependent claim 9, the combination of Chopade et al. and OKAMOTO et al. remains for the reasons indicated above and continues to teach an inkjet printing device comprising: a device containing the processing fluid, the device configured to apply the processing fluid to a recording medium; and a discharging device configured to discharge an ink (OKAMOTO et al. – Page 25, Paragraphs 387-389; Page 26, Paragraphs 398-401; and Page 27, Paragraph 405).
As related to dependent claim 10, the combination of Chopade et al. and OKAMOTO et al. remains for the reasons indicated above and continues to teach an inkjet printing method comprising: applying the processing fluid to a recording medium; and discharging an ink to the recording medium  (OKAMOTO et al. – Page 25, Paragraphs 387-389; Page 26, Paragraphs 398-401; and Page 27, Paragraph 405). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chopade et al. (US 2016/0319186 A1) in view of OKAMOTO et al. (US 2019/0016911 A1) and further in view of KOBASHI et al. (US 2020/0101767 A1).
As related to dependent claim 6, the combination of Chopade et al. and OKAMOTO et al. remains for the reasons indicated above and continues to teach the processing fluid also contains an additional surfactant (OKAMOTO et al. – Page 3, Paragraph 42 & Page 9, Paragraphs 139-146) and further teaches a combination of two or more surfactants (OKAMOTO et al. – Page 10, Paragraph 150) but does not specifically teach the surfactant is a silicone-based surfactant.  However, KOBASHI et al. teaches a liquid discharge device with an ink set containing a processing fluid [i.e. first ink] having a metal oxide and an organopolysiloxane [i.e. dimethyl polysiloxane] (KOBASHI et al. – Page 1, Paragraph 7; Page 7, Paragraphs 146 – 147; & Page 8, Paragraph 179) and specifically teaches the additional surfactant is a silicone-based surfactant in the processing fluid (KOBASHI et al. – Page 8, Paragraph 178).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the surfactants of the combination of Chopade et al. and OKAMOTO et al., while a vast number were listed, would have included a silicone-based surfactant as a design choice available and as specifically indicated by KOBAHSI et al. in an effort to provide the preferable characteristics of the processing fluid with excellent drying properties and excellent storage stability while suppressing adhesion to the inside of the coating apparatus (OKAMOTO et al. – Page 3, Paragraph 61) while providing a high quality image obtained by an inkjet recording method (KOBASHI et al. – Page 1, Paragraphs 4 & 7). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim [claim 1], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 1] and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As related to dependent claim 4, a substantial search was conducted and the related art and prior art of record fails to teach or fairly suggest a processing fluid comprising each of the components as claimed, specifically the additional compound represented by the claimed Chemical Formula 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 6,270,214 B1) teaches an ink jet printing process with a fixing fluid that includes organopolysiloxane and a metal ion.  Facci et al. (US 2007/0019988 A1) teaches a release fluid comprising a metal ion and a organopolysiloxane comprising dimethyl polysiloxane.  ITO (US 2019/0040272 A1) teaches an ink for ink jet recording which contains a polysiloxane based defoaming agent.  Noguchi et al. (US 2020/0139699 A1) teaches an image recording apparatus which uses a reaction solution comprising a metal ion and a surfactant.  HASEGAWA (US 2021/0277262 A1) teaches an ink for an inkjet printing method which uses a processing fluid with a silicone surfactant and dimethyl polysiloxane.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853